MEMORANDUM**
Guo Ying Lin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, affirming the Immigration Judge’s denial of her application for asylum and withholding of deportation and the denial of her motion to remand. We have jurisdiction under 8 U.S.C. § 1105a(a), see Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 n. 5 (9th Cir. 2001) (en banc) and we deny the petition.
We review for substantial evidence the BIA’s factual determinations, Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995), and we must uphold the BIA’s decision unless the evidence compels a contrary result, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Lin failed to provide credible, direct and specific evidence supporting a reasonable fear of future persecution, she is ineligible for asylum. See Ladha v. INS, 215 F.3d 889, 896-97 (9th Cir.2000). By failing to satisfy the standard for asylum, Lin necessarily failed to satisfy the more stringent standard for withholding of deportation. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
The BIA did not abuse its discretion by denying Lin’s motion for remand because the evidence of her pregnancy is not material. See 8 C.F.R. § 3.2(c)(1); Lainez-Ortiz v. INS, 96 F.3d 393, 394 (9th Cir. 1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.